                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL J. DETTLAFF,

                   Plaintiff,

      v.                                            Case No. 18-cv-1620-pp

CARI BOSS, JULIE KRAUSE,
BETHANY SALAMONE, and ERIC J. LOSEE,

                   Defendants.


         ORDER ADOPTING RECOMMENDATION (DKT. NO. 4)
   DISMISSING ACCESS-TO-COURT CLAIM, AND RETURNING CASE TO
            JUDGE DUFFIN FOR FURTHER PROCEEDINGS


      On October 12, 2018, the plaintiff filed a civil rights complaint under 42

U.S.C. §1983, suing various probation and parole officers. Dkt. No. 1. The case

was assigned to Magistrate Judge William E. Duffin, who issued a report,

recommending that the court dismiss one of the plaintiff’s claims—his claim

that his fifty-three-day incarceration for allegedly violating the conditions of his

extended supervision denied him access to the courts because it interfered with

his ability to pursue litigation he had pending in court. Dkt. No. 4 at 4-7.

Judge Duffin noted, however, that he made this recommendation because the

plaintiff had not alleged that he suffered any specific prejudice as a result of

his alleged denial of access to the courts, and concluded that because the

plaintiff might be able to remedy that defect, he would give the plaintiff an

opportunity to file an amended complaint. Id. at 7.


                                         1
      Judge Duffin ordered the U.S. Marshal’s Service to serve the defendants

with the complaint (because he allowed the plaintiff to proceed on other

claims), id. at 9, and ordered that the plaintiff could file an amended complaint

addressing the problem with his access-to-courts claim within fourteen days of

Judge Duffin’s order (that is, by November 1, 2018 or so), id. at 8.

      Because Judge Duffin concluded that one of the plaintiff’s claims should

be dismissed, and because the defendants have not yet appeared and had the

opportunity to decide whether they will consent to the magistrate judge making

final decisions in the case, the clerk’s office reassigned the case to this court.

      On November 2, 2018, the court received a request from the plaintiff to

give him more time to file the amended complaint. Dkt. No. 6. The court

granted that motion, and extended the deadline for the plaintiff to file the

amended complaint until November 15, 2018. Dkt. No. 7. That deadline passed

almost three weeks ago, and the court has not received an amended complaint.

      Under Federal Rule of Civil Procedure 72(b), if a party does not object to

a magistrate judge’s recommendation, the district court reviews the magistrate

judge’s recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema

Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). Because the

plaintiff did not timely file an amended complaint, and did not object to Judge

Duffin’s recommendation, this court considers only whether Judge Duffin’s

recommendation that it dismiss the access-to-courts claim is clearly erroneous.

The court concludes that it is not.




                                         2
      A plaintiff who alleges that he was denied access to the courts must

explain how the alleged deprivations caused him actual injury. Ortiz v.

Downey, 561 F.3d 664, 671 (7th Cir. 2009). Judge Duffin reviewed the state

court docket, and looked at the fifty-three-day period during which the plaintiff

alleges that he was in custody and could not access the courts. Judge Duffin

noted that nothing had occurred in the plaintiff’s Shawano County Circuit

Court Case (No. 2009CV352) or the three associated appellate cases

(2010AP000665, 2010AP001518, and 2012AP002428) during that period that

would support a claim of actual injury. The plaintiff alleges that the fifty-three-

day period started August 16, 2012, which means that it ended around

October 8, 2012. The only thing that happened in the circuit court case during

that time was that the plaintiff filed a motion to reopen the closed case, and a

brief in support of that motion. Case No. 2010AP000665 was closed at that

time, as was Case No. 2010AP001518. And the fifty-three-day incarceration

had been over for some three weeks by the time he filed the third appellate

case, 2012AP002428, on October 29, 2012.

      The court agrees with Judge Duffin that the plaintiff did not describe any

specific harm that being in custody for fifty-three days caused him in regard to

any of those cases. Judge Duffin’s recommendation that this court dismiss that

claim was not clearly erroneous.

      The court ADOPTS Judge Duffin’s recommendation to dismiss the

plaintiff’s access-to-courts claim. Dkt. No. 4.




                                         3
      The court ORDERS that the plaintiff’s access-to-courts claim is

DISMISSED.

      The court ORDERS the clerk of courts to RETURN the case to Judge

Duffin for further proceedings.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      4
